                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DIVISION OF ARKANSAS
                                 WESTERN DIVISION

WARREN JACKSON                                                                          PLAINTIFF

v.                                     4:19-cv-00696-BRW

DOES, et al.                                                                        DEFENDANTS

                                              ORDER

       Plaintiff is suing “family/police, all of them” because they get government checks and

don’t want to see [him] do better”; have prevented him from getting his CDL; and have taken

things out of his car.1 Plaintiff also asserts: “I believe in God and go to church.”2

       A district court has the authority to dismiss a case sua sponte for failure to state a claim.3

Because Plaintiff’s Complaint is nonsensical and states no cause of action against Defendants for

which relief may be granted, this case is DISMISSED. The motion to proceed in forma

pauperis (Doc. No. 1) is DENIED.

       IT IS SO ORDERED this 7th day of October, 2019.



                                                           Billy Roy Wilson
                                                           UNITED STATES DISTRICT JUDGE




       1
        Doc. No. 2.
       2
        Id.
       3
        See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).

                                                  1
